Case: 11-14994    Date Filed: 08/30/2012   Page: 1 of 13

                                                                        [PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                                No. 11-14994
                          ________________________

                     D.C. Docket No. 8:11-cv-00484-EAK
                       Bkcy. No. 8:09-bk-25809-MGW

In Re:      SANDRA ANN READ,

                                                              Debtor.

________________________________

PAM DUBOV,
Pinellas County Property Appraiser;
DIANE NELSON,
Pinellas County Tax Collector
                                                            Plaintiffs - Appellants,


                                      versus

SANDRA ANN READ,

                                                             Defendant - Appellee.

                          ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                       _________________________

                               (August 30, 2012)
                Case: 11-14994       Date Filed: 08/30/2012       Page: 2 of 13

Before DUBINA, Chief Judge, JORDAN and ALARCÓN,* Circuit Judges.

ALARCÓN, Circuit Judge:

       Pam Dubov, Pinellas County Property Appraiser (“Property Appraiser”) and

Diane Nelson, Pinellas County Tax Collector (“Tax Collector”) appeal from an

order of the District Court of the Middle District of Florida affirming the final

order of the Tampa Division of the United States Bankruptcy Court. The

bankruptcy court held that Sandra Ann Read’s (“the Debtor”) request for the

bankruptcy court to redetermine her ad valorem tax liability for the year 2009 was

timely filed under 11 U.S.C. §§ 108(a) and 505. The Property Appraiser and Tax

Collector appealed to the district court, which issued an order affirming the

decision of the bankruptcy court.

       The Property Appraiser and Tax Collector contend that the specific

provisions of § 505(a)(2)(C) preclude a bankruptcy court from redetermining the

amount or legality of any ad valorem tax liability on real property of a debtor’s

estate, if the allowable period for contesting such a claim under state law expired

prior to the filing of an objection in the bankruptcy court, notwithstanding the

general extension of time periods for filing set forth in § 108(a). We reverse the

district court’s affirmance of the bankruptcy court’s decision in this matter because


       *
        Honorable Arthur L. Alarcón, United States Circuit Judge for the Ninth Circuit, sitting
by designation.

                                                2
                 Case: 11-14994        Date Filed: 08/30/2012       Page: 3 of 13

we conclude that, when Congress amended § 505(a) by adding § 505(a)(2)(C), it

intended to create an exception to the general time limits for contesting a tax

assessment set forth in § 108(a).

      The bankruptcy court had jurisdiction pursuant to 28 U.S.C. § 158(a).

“Section [ ] 158(d) grants jurisdiction to courts of appeals for all final judgments

and orders made by the district courts on appeals taken from the bankruptcy

courts.” In re Briglevich, 847 F.2d 759, 760 (11th Cir. 1988).

                                                  I

      In this matter, the Property Appraiser certified the 2009 Tax Rolls to the Tax

Collector for collection on October 12, 2009. The Debtor filed a voluntary petition

under Chapter 11 of the Bankruptcy Code twenty-nine days later on November 10,

2009. The Tax Collector filed a proof of claim on December 15, 2009 (“Tax

Claims”), for unpaid real property ad valorem taxes, based on the appraised value

of approximately twenty investment properties owned by the Debtor. The Debtor

did not file a judicial challenge to the value of her property in a Florida state court

within 60 days of the October 12, 2009 certification of the 2009 tax rolls by the

Property Appraiser pursuant to Fla. Stat. § 194.171(2) (2009).1 The Debtor filed

      1
          Section 194.171(2), Fla. Stat. (2009), provides as follows:

      No action shall be brought to contest a tax assessment after 60 days from the date
      the assessment being contested is certified for collection under s. 193.122(2), or
      after 60 days from the date a decision is rendered concerning such assessment by

                                                  3
                   Case: 11-14994         Date Filed: 08/30/2012    Page: 4 of 13

an objection to the Tax Claims in the bankruptcy court on April 21, 2010, on the

ground that the assessed value exceeded the actual value of the property. Under

Florida law, the failure to file a challenge to a tax assessment within the prescribed

time limit deprives Florida courts of the jurisdiction to consider a claim.2 The

Debtor’s initial objection to the Tax Collector’s claim was not filed in the

bankruptcy court until 131 days after the 60-day deadline to file a challenge to the

tax assessment in a Florida state court.

                                                    II

        We must decide whether the bankruptcy court erred in holding that the time

period for the filing of the Debtor’s request for a redetermination of the amount of

the ad valorem taxes was timely, notwithstanding the fact that the time to contest

the tax assessment had expired under state law. The Tax Collector and Property

Appraiser contend that § 505(a)(2)(C) of the Bankruptcy Code creates an exception



        the value adjustment board if a petition contesting the assessment had not
        received final action by the value adjustment board prior to extension of the roll
        under s. 197.323.

        The Debtor did not file an appeal with the value adjustment board within the prescribed
time.
        2
            Section 194.171(6), Fla. Stat. (2009), states:

        The requirements of subsections (2), (3), and (5) are jurisdictional. No court shall
        have jurisdiction in such cases until after the requirements of both subsections (2)
        and (3) have been met. A court shall lose jurisdiction of a case when the taxpayer
        has failed to comply with the requirements of subsection (5).

                                                     4
                  Case: 11-14994   Date Filed: 08/30/2012   Page: 5 of 13

to the general time provisions of § 108(a) to file a claim for a tax refund and

expressly precludes a bankruptcy court from redetermining a debtor’s ad valorem

tax liability if the applicable period for doing so has expired under relevant

nonbankruptcy law. It is undisputed that the Debtor’s objection to the ad valorem

tax claim did not occur until after the time to do so under Florida law had expired.

The Debtor contends that her objection was timely pursuant to § 108(a) because

her petition for bankruptcy relief was filed before the period to commence an

action under Florida law to challenge the amount of the ad valorem tax had

expired. Because this appeal challenges the district court’s decision affirming the

bankruptcy court’s order, our review is de novo. See In re Globe Mfg. Corp., 567
F.3d 1291, 1296 (11th Cir. 2009) (“We review the district court’s decision to

affirm the bankruptcy court de novo, which allows us to assess the bankruptcy

court’s judgment anew, employing the same standard of review as the district court

itself used.”).

       The issue raised in this appeal has not been reviewed by any United States

Court of Appeals. It has been addressed by three other bankruptcy courts. Each

has held that a bankruptcy court loses the right to determine tax liability where, as

here, the debtor does not seek redetermination prior to the expiration of time for

the bringing of an action under state law. See In re Breakwater Shores Partners,



                                            5
              Case: 11-14994     Date Filed: 08/30/2012    Page: 6 of 13

L.P., 2012 Bankr. LEXIS 1454, at *11 (Bankr. E.D. Tex. Apr. 5, 2012) (holding

that § 505(a)(2)(c) “is properly construed as requiring that a determination request

must be prior to the expiration of the deadline established for review under state

law without possibility of extension under Bankruptcy Code § 108.”); In re Village

at Oakwell Farms, Ltd., 428 B.R. 372, 376-80 (Bankr. W.D. Tex. 2010) (holding

that where a debtor does not seek redetermination of ad valorem taxes under

§ 505(a) prior to the expiration for bringing an action under state law, the

bankruptcy court loses the right to determine the tax liability); In re ATA Airlines,

Inc., 2010 Bankr. LEXIS 3571, at *6-7 (Bankr. S.D. Ind., Oct. 4, 2010)

(“§ 505(a)(2)(C) bars a bankruptcy court from redetermining tax liability for an ad

valorem tax if the applicable period for contesting or redetermining the amount of

the tax under nonbankruptcy law has expired before the motion to determine tax

liability is brought before the bankruptcy court . . . .”) (emphasis added)). The

bankruptcy court in the matter sub judice stands alone in concluding that, where

the applicable period for contesting ad valorem tax liability has not expired as of

the date of the bankruptcy filing, § 108(a) should be read as extending the time to

seek redetermination under § 505 for an additional two years, even where the § 505

motion is filed after the expiration of the applicable period for contesting the

amount under applicable nonbankruptcy law.



                                           6
              Case: 11-14994    Date Filed: 08/30/2012    Page: 7 of 13

                                         III

      This dispute is before us because of the lack of clarity in the relationship

between the time limits set forth in § 108(a) and § 505(a)(2)(C) for challenging an

ad valorem tax, if the time to do so has expired under state law before the ad

valorem tax is asserted in a bankruptcy court. Section 108(a) provides:

      (a) If applicable nonbankruptcy law, an order entered in a
      nonbankruptcy proceeding, or an agreement fixes a period within
      which the debtor may commence an action, and such period has not
      expired before the date of the filing of the petition, the trustee may
      commence such action only before the later of—

      (1) the end of such period, including any suspension of such period
      occurring on or after the commencement of the case; or

      (2) two years after the order for relief.


11 U.S.C. § 108(a) (emphases added).

      In 2005, Congress amended the Bankruptcy Code by adding § 505(a)(2)(C).

Section 505(a), as amended, provides:

      (a)(1) Except as provided in paragraph (2) of this subsection, the court
      may determine the amount or legality of any tax, any fine or penalty
      relating to a tax, or any addition to tax, whether or not previously
      assessed, whether or not paid, and whether or not contested before and
      adjudicated by a judicial or administrative tribunal of competent
      jurisdiction.

      (2) The court may not so determine--




                                          7
              Case: 11-14994      Date Filed: 08/30/2012   Page: 8 of 13

             (A) the amount or legality of a tax, fine, penalty, or addition to
             tax if such amount or legality was contested before and
             adjudicated by a judicial or administrative tribunal of competent
             jurisdiction before the commencement of the case under this
             title;

             (B) any right of the estate to a tax refund, before the earlier of—

                    (i) 120 days after the trustee properly requests such
                    refund from the governmental unit from which such
                    refund is claimed; or

                    (ii) a determination by such governmental unit of such
                    request; or

             (C) the amount or legality of any amount arising in connection with
             an ad valorem tax on real or personal property of the estate, if the
             applicable period for contesting or redetermining that amount under
             applicable nonbankruptcy law has expired.

11 U.S.C. § 505(a) (emphases added).

      Under Florida law, absent the application of 11 U.S.C. § 108(a), the time for

Debtor to challenge the 2009 ad valorem tax valuations would have expired on

December 13, 2009 (i.e., 60 days after the certification of the tax rolls). Applying

§ 108(a) alone, without regard to any of the provisions in § 505, would have

extended to April 21, 2010, the time allowed for the trustee, on behalf of Debtor’s

estate, to file objections to the valuations. But a plain reading of § 108(a) and

§ 505 does not permit us to apply § 108(a) alone. Rather, § 108(a) must be

considered together with § 505.



                                           8
              Case: 11-14994     Date Filed: 08/30/2012    Page: 9 of 13

      Subsection (a)(2)(C) of § 505 does not permit a bankruptcy court to

determine the amount or legality of an ad valorem tax on real estate “if the

applicable period for contesting or redetermining that amount under applicable

nonbankruptcy law has expired.” § 505 (a)(2)(C). Under Florida law, which is the

relevant nonbankruptcy law, the period for contesting the valuations expired on

December 13, 2009. Because we cannot read § 108(a) alone, the Debtor (or the

trustee on behalf of the Debtor) was not entitled to wait until April 21, 2010, to file

a challenge to the ad valorem tax valuation. In other words, because § 108(a) is

not a nonbankruptcy law, its extension of the time period is irrelevant for purposes

of § 505(a)(2)( C). We cannot look to § 108(a) because it is a bankruptcy law.

      This plain reading of § 505(a)(2)( C) is supported by the policy underlying

§ 505, which “is to protect creditors and ensure the finality of determinations of tax

liability reached prior to bankruptcy.” In re Galvano, 116 B.R. 367, 372 (Bankr.

E.D.N.Y. 1990). “In enacting § 505, Congress was concerned with protecting

creditors from the dissipation of an estate’s assets which could result if creditors

were bound by a tax judgment which a debtor, due to its ailing financial condition,

failed to contest.” Id. (citing In re Century Vault Co., 416 F.2d 1035, 1041 (3d Cir.

1969) (discussing the rationale for § 2a (2A) of the Bankruptcy Code, the precursor

to § 505, and concluding that it was intended to protect creditors who “should not



                                           9
             Case: 11-14994     Date Filed: 08/30/2012    Page: 10 of 13

be bound by omissions of the bankrupt” where the debtor has little or no interest in

contesting a tax assessment and permits an adjudication to be taken against him or

her prior to bankruptcy).

      Section 505(a)(2)(C) was added in 2005 as part of the Bankruptcy Abuse

Prevention and Consumer Protection Act (“BAPCPA”). This Court has held that

“[t]he heart of [BAPCPA’s] consumer bankruptcy reforms . . . is intended to ensure

that debtors repay creditors the maximum they can afford.” Whaley v. Tennyson

(In re Tennyson), 611 F.3d 873, 879 (11th Cir. 2010) (second and third alterations

in original) (quoting H.R. Rep. 109-31(I), p. 2, 2005 U.S.C.C.A.N. 88, 89); see

also Elizabeth Weller, Does the Bankruptcy Court Really Have Unlimited

Authority to Redetermine Taxes?, 29-NOV Am. Bankr. Inst. J. 12, 67 (2010)

(“Recognizing the potential for abuse . . . Congress added § 505(a)(2)(C), which

eliminated the court’s authority to redetermine ‘the amount or legality of any

amount arising in connection with an ad valorem tax on real or personal property

of the estate, if the applicable period for contesting or redetermining that amount

under any law (other than a bankruptcy law) has expired.’”) (quoting 11 U.S.C.

§ 505(a)(2)(C))).

      Before Congress amended § 505 in 2005, a debtor was free to contest ad

valorem tax claims that arose many years prior to the filing of a voluntary



                                          10
             Case: 11-14994      Date Filed: 08/30/2012    Page: 11 of 13

bankruptcy petition, but which had not been contested or adjudicated prepetition.

By amending the statute to include § 505(a)(2)(C), Congress expressly intended to

protect creditors by prohibiting a debtor from contesting ad valorem tax claims

after the time for filing an action challenging the assessment of such taxes has

expired under state law. See e.g., Carl M. Jenks, The Bankruptcy Abuse Prevention

and Consumer Protection Act of 2005: Summary of Tax Provisions, 79 Am. Bankr.

L.J. 893, 896 (2005) (“Under the [BAPCPA], if the liability for an ad valorem tax

has become fixed and the debtor’s time to contest it outside of bankruptcy court

has expired, the debtor may not contest the liability in bankruptcy.”).

      The 2005 amendment to the Bankruptcy Act that added § 505(a)(2)(C) has

resulted in conflicting decisions from the bankruptcy courts that have been

required to determine whether it is applicable if a petition for bankruptcy relief is

filed before the time limit to challenge an ad valorem tax has expired. Here, the

bankruptcy court concluded that § 505(a)(2)(C) was not applicable because the

Debtor filed her petition in bankruptcy court prior to the date within which the

debtor could have commenced an action under a nonbankruptcy proceeding. As

noted above, the bankruptcy court in In re Village at Oakwell Farms, Ltd., held

that when a debtor fails to seek a redetermination of his or her tax liability prior to

the expiration date for filing an action in a state proceeding, the debtor loses the



                                           11
               Case: 11-14994    Date Filed: 08/30/2012    Page: 12 of 13

right to seek a redetermination in a bankruptcy court under § 505(a)(2)(C). 428
B.R. at 380. We agree.

      “It is a cardinal principle of statutory construction that a statute, ought, upon

the whole, to be so construed that, if it can be prevented, no clause, sentence, or

word shall be superfluous, void, or insignificant.” TRW Inc. v. Andrews, 534 U.S.
19, 31 (2001) (quoting Duncan v. Walker, 533 U.S. 167, 174 (2001) (internal

quotation marks omitted)). “It is our duty, ‘to give effect, if possible, to every

clause and word of a statute.’” United States v. Menasche, 348 U.S. 528, 539

(1955) (quoting Montclair v. Ramsdell, 107 U.S. 147, 152 (1883)). “General

language of a statutory provision, although broad enough to include it, will not be

held to apply to a matter specifically dealt with in another part of the same

enactment. Specific terms prevail over the general in the same or another statute

which otherwise might be controlling.” D. Ginsberg & Sons, Inc. v. Popkin, 285
U.S. 204, 208 (1932) (internal citations omitted).

      The intent of Congress in enacting § 505(a)(2)(C) was to prevent bankruptcy

abuse by debtors and ensure that debtors pay the amount they owe as soon as

possible. We are persuaded that in enacting § 505(a)(2)(C), Congress intended that

the specific provisions of that statute must prevail over the more general provisions

of § 108(a).



                                           12
             Case: 11-14994      Date Filed: 08/30/2012    Page: 13 of 13

                                      Conclusion

      We conclude that the bankruptcy court erred in ruling that the Debtor’s

request for determination of her ad valorem tax liability was timely under the

general time extension provision of § 108(a). The bankruptcy court’s

interpretation of the language in § 505(a)(2)(C) fails to give full effect to

Congress’s intent in passing the reforms in the BPACPA, to curb abuses, protect

creditors, and “ensure that debtors repay creditors the maximum they can afford.”

In re Tennyson, 611 F.3d at 879 (quotation omitted).

      Accordingly, we REVERSE the judgment of the district court affirming the

bankruptcy court’s order holding that the Debtor’s request for determination of her

ad valorem tax liability was timely, and we REMAND this case to the district court

with instructions to VACATE the bankruptcy court’s order.




                                           13